DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 3/22/2022. Claims 1-18 has been examined and are pending.


Response to Amendment
The amendment filed on 3/22/2022 cancelled no claim.  No new claims are added. Claim 1, 7, 13 has been amended.  Therefore, claims 1-18 are pending and addressed below.                

Applicant’s amendments and arguments filed on 3/22/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-18 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues an analogy with Finjan, Core Wireless, and Alice 101 decision. Applicant further argues technical improvement has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-7 of, 
generating a first latent class model comprising a first set of behavioral classes, wherein the first latent class model is generated based on a representative population of individuals, respective contractual activities of the individuals, respective location data of the individuals obtained through application of GPS and a geofence and obtained by way of social media check- in, and the contractual term; 
generating a second latent class model comprising a second set of behavioral classes, wherein the second latent class model is generated based on an actual population of individuals, respective contractual activities of the individuals, respective location data of the individuals obtained through application of GPS and a geofence and obtained by way of social media check- in, and the contractual term;
detecting the engagement activity of the contract-bound party based on an occurrence of a contract engagement event; 
classifying the contract-bound party into a behavioral class of each of the first and second sets of behavioral classes, respectively, based on the detected contractual activity; 
determining an inequivalency score based on the classifications of the contract-bound party into the behavioral classes of each of the first and second sets of behavioral classes, wherein the inequivalency score represents a level of inequivalency between the first latent class model and the second latent class model; and 
in response to determining that the inequivalency score exceeds a predetermined threshold: 
detecting a contractual breach corresponding to a contractual conflict between the engagement activity and the contractual term; and 
performing a remedial action.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), marketing activity, and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 1, steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/collect data, can create/generate class models, can observe/detect/classify engagement activity, can evaluate/determine an inequivalency score, can evaluate/determine contractual breach, and can evaluate/perform a remedial action.           

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, there are no hardware/machine to actually perform the steps.  Other than reciting “a computer-implemented method”, and nothing in the claim element precludes the step from practically being performed in the mind.  There is no specificity regarding any technology, just broadly, obtaining data, generating data, detecting data, classifying data, determining data and performing some remedial actions.  The instant steps can be done by a human, or mental task, or by paper and pencil, and is organized method of human activity.
It should be noted the limitations of the method claims are claimed as being performed by a computer besides a nominal recitation of the method being "computer implemented" recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. Similarly, as it relates to the computer readable storage medium and the computer system claims, the limitations appear to be performed by a generic computing system. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 
Furthermore, note that adding “computer-aided”, for example, (i.e. computer-implemented method as recited in claim 1), to a claim covering an abstract concept, without more, is insufficient to render a patent claim eligible” where the claims "are silent as to how a computer aids the method, the extent to which a computer aids the method, or the significant improvement made to a computer functionality to the performance of the method." DealerTrack v. Huber, ___ F.3d ___, ___, 101 USPQ2d 1325, 1339-40 (Fed. Cir. 2012).  See MPEP §2106.1(a). 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. computer-implemented), is recited at high level of generality and a generic computer component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  
Applicant’s Specification, [0096] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0096], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added limitation “respective location data of the individuals obtained through application of GPS and a geofence and obtained by way of social media check- in”, are merely collecting data.  One can obtain location data from GPS and social media message, and is organized method of human activity, or mental activity, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.



Dependent claims 2-6, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-6 are also non-statutory subject matter.

Independent claim 7, 13:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 7 and product claim 13 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (a computer system, a processor, a computer-readable storage media) described in independent claim 7 and 13, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/store/display/transmit/send/present information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  

Dependent claims 8-12, and 14-18, are merely add further details of the abstract steps/elements recited in claim 7, and 13 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 8-12, and 14-18 are also non-statutory subject matter.

Viewed as a whole, the claims (1-18) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Secondly, Applicant argues that the instant claims are not abstract ideas.
In response, Examiner respectfully disagrees.

The instant claims are recited to detect the contractual activities of contract-bound users, which is concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations).
What Applicant is referring to “respective location data of the individuals obtained through application of GPS and a geofence and obtained by way of social media check- in” are recited at a high level of generality, and is simply collecting/obtaining data from using the existing GPS apps and social media checking in, and fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles.


Thirdly, Applicant further argues an analogy with the Finjan, and Alice 101 decision. 
Applicant’s analogy to Finjan is conclusory and unpersuasive. 

In response, the Examiner respectfully disagrees that the instant claimed invention and the Finjan invention are similar – the fact patterns between the two are different, and therefore the two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention overcomes a technical problem or makes technical improvement in computer functionality.

Finjan claims focus on a specific ‘behavior-based’ virus scan,” as opposed to previously-identified viruses like “code-matching” virus scans, and thus make improvement in computer capabilities.  Finjan claims address the “identify suspicious code” feature was construed to be only satisfied if the security profile includes “details about the suspicious code in the received downloadable such as ‘all potentially hostile or suspicious code operations that may be attempted by the Downloadable.’”    Importantly, the Federal Circuit further stated that “[t]he security profile must include the information about potentially hostile operations produced by a ‘behavior-based’ virus scan,” as opposed to “code-matching” virus scans.  

The Federal Circuit determined the behavior-based scans can be used to protect against previously unknown viruses as well as “obfuscated code” known virus that attempt to avoid detection by code-matching scans.  Therefore, the behavior-based virus scan was in fact an improvement to computer functionality.  

Unlike Finjan, the instant claims are drafted to simply recite the desired result of the invention (generating class model using the obtained data, detecting activity), but recite nothing specific steps how to technically accomplish that result performing without a machine or by a generic computing device.   Besides, the claimed invention is merely reciting the obtaining data, generating data, detecting data, classifying data, and determining a score, along with the requirement to perform it on the internet. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.  

Additionally, other than reciting “a computer-implemented method”, the claims are not performed by a machine/a computing device, and nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks. 

Furthermore, these merely improve detecting or tracking process.  There are no configuration/structural specifics to show how the data structure control or automate the system to achieve improvement in computer functionality, computer-related technology, or other technical improvement. Again, there is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.  Therefore, the Examiner notes that neither technical improvement nor computer functional/operation improvement will be achieved by the Applicant's claimed subject matter and inventive concept. Thus, the argument about the claimed invention results in improving computer functionality is unpersuasive.


Additionally, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in the Core Wireless.

Examiner respectfully disagrees. Applicant further argues that the decision in Core Wireless hold sway because the claimed invention improves computer capability/ functionality.  

The Core Wireless case and subsequent decision has very little relevance to the instant application. First, the claims in question in Core Wireless were solely directed to an implementation of display the application window in an un-launched state, which means “not displayed”, “not running”, and “reached directly without an intervening step.       Most importantly, the specification for the Core Wireless application was extremely specific and precise in its implementation, and described in sufficient detail the realized improvements to the technology thereof.  Based on these findings of fact alone, the Court determined that there was an improvement that resulted in something "significantly more" than the abstract idea itself. 

The Examiner respectfully notes that the fact pattern in Core Wireless is entirely different than the instant application.  Unlike Core Wireless which display the application window in an un-launched state which means “not displayed”, “not running”,  and “reached directly without an intervening step.  These claimed features that improved the
display functioning of the computer, the instant claimed invention amount(s) to no more than mere applying the rules and using a generic computer to implement abstract ideas. 
Moreover, the claimed invention is merely reciting the steps of human activity, mental process, of “obtaining data, generating data, detecting data, classifying data, and determining a score”.  All steps are not performed by any machine/hardware, but are performed by human mind or by paper & pen. Additionally, other than reciting “computer-implemented method” in the preamble, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1) by performing in online computing environment along with the requirement to perform it by the general-purpose computer and on the internet (see Specification, [0096]).  They are directed to improve the tracking and detecting user activity, rather than capability or functioning of a computer.                 

Thus, the argument regarding an improvement to a computer technology or computer functioning is not persuasive. Again, there is no technical evidence/technical support in the Applicant’s Specification that the instant claimed. invention, when implemented, improves a technical problem, the functioning of the computing device itself, or that it improves another technology/technical field.  The Examiner further notes that no improvement in computer technology is achieved by the Applicant's claimed subject matter and inventive concept.  
For the above-mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is noted that                Lichman reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to the Lichman’s teachings to support the rejection moots Applicant's argument with respect to claim 1, 7, 13. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2-6, 8-12, and 14-18, dependent from independent claim 1, 7, and 13 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-18 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.
Claim 1, Steps 1-7 of, 
generating a first latent class model comprising a first set of behavioral classes, wherein the first latent class model is generated based on a representative population of individuals, respective contractual activities of the individuals, respective location data of the individuals obtained through application of GPS and a geofence and obtained by way of social media check- in, and the contractual term; 
generating a second latent class model comprising a second set of behavioral classes, wherein the second latent class model is generated based on an actual population of individuals, respective contractual activities of the individuals, respective location data of the individuals obtained through application of GPS and a geofence and obtained by way of social media check- in, and the contractual term;
detecting the engagement activity of the contract-bound party based on an occurrence of a contract engagement event; 
classifying the contract-bound party into a behavioral class of each of the first and second sets of behavioral classes, respectively, based on the detected contractual activity; 
determining an inequivalency score based on the classifications of the contract-bound party into the behavioral classes of each of the first and second sets of behavioral classes, wherein the inequivalency score represents a level of inequivalency between the first latent class model and the second latent class model; and 
in response to determining that the inequivalency score exceeds a predetermined threshold: 
detecting a contractual breach corresponding to a contractual conflict between the engagement activity and the contractual term; and 
performing a remedial action.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), marketing activity, and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 1, steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/collect data, can create/generate class models, can observe/detect/classify engagement activity, can evaluate/determine an inequivalency score, can evaluate/determine contractual breach, and can evaluate/perform a remedial action.           


Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, there are no hardware/machine to actually perform the steps.  Other than reciting “a computer-implemented method”, and nothing in the claim element precludes the step from practically being performed in the mind.  There is no specificity regarding any technology, just broadly, obtaining data, generating data, detecting data, classifying data, determining data and performing some remedial actions.  The instant steps can be done by a human, or mental task, or by paper and pencil, and is organized method of human activity.
It should be noted the limitations of the method claims are claimed as being performed by a computer besides a nominal recitation of the method being "computer implemented" recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. Similarly, as it relates to the computer readable storage medium and the computer system claims, the limitations appear to be performed by a generic computing system. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 
Furthermore, note that adding “computer-aided”, for example, (i.e. computer-implemented method as recited in claim 1), to a claim covering an abstract concept, without more, is insufficient to render a patent claim eligible” where the claims "are silent as to how a computer aids the method, the extent to which a computer aids the method, or the significant improvement made to a computer functionality to the performance of the method." DealerTrack v. Huber, ___ F.3d ___, ___, 101 USPQ2d 1325, 1339-40 (Fed. Cir. 2012).  See MPEP §2106.1(a). 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. computer-implemented), is recited at high level of generality and a generic computer component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0096] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0096], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added limitation “respective location data of the individuals obtained through application of GPS and a geofence and obtained by way of social media check- in”, are merely collecting data.  One can obtain location data from GPS and social media message, and is organized method of human activity, or mental activity, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Dependent claims 2-6, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-6 are also non-statutory subject matter.

Independent claim 7, 13:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 7 and product claim 13 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (a computer system, a processor, a computer-readable storage media) described in independent claim 7 and 13, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/store/display/transmit/send/present information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  

Dependent claims 8-12, and 14-18, are merely add further details of the abstract steps/elements recited in claim 7, and 13 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 8-12, and 14-18 are also non-statutory subject matter.

Viewed as a whole, the claims (1-18) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (hereinafter, Hofmann, US 2004/0034652), in view of Eldon et al. (hereinafter, Eldon, US 2009/0307028), further in view of Lichman et al. (hereinafter, Lichman, US 2015/0309962).

As per claim 1, 7, 13, Hofmann discloses a computer-implemented method, a system and a program product for validating an engagement activity of a contract-bound party with respect to a contractual term of a contract, comprising:
one or more computer processors (Fig.9, item 120), 
one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions (Eldon teaches [0109, The system and method of the present invention, and the computer program on a storage medium for providing the code, which when run is employing it thereto]), when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising”

generating a first latent class model comprising a first set of behavioral classes (Abstract, The System uses a Statistical latent class model, also known as Probabilistic Latent Semantic Analysis, to integrate data including textual and other content descriptions of items to be Searched, user profiles, demographic information, query logs of previous searches, and explicit user ratings of items,             0008, The System employs a statistical algorithm that uses available USER DATA and DOCUMENT DATA to create a statistical latent class model (MODEL), also known as Probabilistic Latent Semantic Analysis (PLSA). The system learns one or more MODELS based on the USER DATA, DOCUMENT DATA, and the available database containing data obtained from other users. Within the MODEL, probabilities for words extracted from training data are calculated and Stored in at least one matrix. An extended inverted index may also be generated and stored along with the MODEL in order to facilitate more efficient information gathering, 0033 Second, we then introduce the full, flat Probabilis tic Latent Semantic Analysis model for generic multiway co-occurrence data that can be used, e.g. for joint collaborative and content filtering, claim 1,  receiving into the recommendation System a set of Statistical latent class models along with appropriate model combination weights, each possible combination of items, content descriptors, users, object or user attributes, and preferences being assigned a probability indicating the likelihood of that particular combination]), 

generating a second latent class model comprising a second set of behavioral classes (Abstract, The System uses a Statistical latent class model, also known as Probabilistic Latent Semantic Analysis, to integrate data including textual and other content descriptions of items to be Searched, user profiles, demographic information, query logs of previous searches, and explicit user ratings of items,             0008, The System employs a statistical algorithm that uses available USER DATA and DOCUMENT DATA to create a statistical latent class model (MODEL), also known as Probabilistic Latent Semantic Analysis (PLSA). The system learns one or more MODELS based on the USER DATA, DOCUMENT DATA, and the available database containing data obtained from other users. Within the MODEL, probabilities for words extracted from training data are calculated and Stored in at least one matrix. An extended inverted index may also be generated and stored along with the MODEL in order to facilitate more efficient information gathering, 0029, The middle row 2 of FIG. 1 represents actual recommender functionality, where users are interested in retrieving objects. The last row 4 is of Special interest for marketing applications, where users are to be identified, claim 1, receiving into the recommendation System at least one of: an actual user profile]), 

However, Hofmann does not explicitly disclose, 
wherein the first latent class model is generated based on a representative population of individuals, respective contractual activities of the individuals, and the contractual term;
Eldon teaches (Fig. 3, item 451, Abstract, Said method comprises the following steps: providing information at data least concerning said entity's behaviour over time in relation to said at least one action based system by monitoring at least one entity induced event 120; and determining said at least one behaviour profile using behaviour classification algorithms to analyse said information in order to identify potentially fraudulent entities or in order to detect the interest of said entity,  0125, The information made available by tracking a number of events can be analysed using behaviour classification algorithms that may comprise one or more predetermined rule sets and/or predetermined predictive models and/or at least one cross reference onto said information. The step of determining the behaviour profile also comprises combining information regarding the present interaction with said at least one website with previously recorded behaviour profiles of said customer or with previously recorded behaviour profiles of an ensemble of customers that previously have visited said at least one website or other websites monitored by said real-time behaviour classification algorithm based method, 0126, Determining the fraud risk potential may also involve comparing a set of recently tracked events with an event pattern history, i.e. a predetermined selection of previously tracked event sets and their corresponding resulting fraud risk potential, respectively, and if there are one or more positive matches, reducing or increasing the fraud risk potential by for instance multiplying with each corresponding resulting fraud risk potential or by using any other relevant mathematical algorithm]).

wherein the second latent class model is generated based on an actual population of individuals, respective contractual activities of the individuals, and the contractual term;
Eldon teaches (Fig. 3, item 451, Abstract, Said method comprises the following steps: providing information at data least concerning said entity's behaviour over time in relation to said at least one action based system by monitoring at least one entity induced event 120; and determining said at least one behaviour profile using behaviour classification algorithms to analyse said information in order to identify potentially fraudulent entities or in order to detect the interest of said entity, 0084, 0086, 0116, At a point in time t.sub.0, a potential customer 200, by clicking to agree to the terms and conditions of a commercial merchant website being surveyed by the present fraud determination and indication system, is entering into an active tracking mode of the inventive system 100 in use for said website 450, e.g. a website selling telephone cards and services. This starts the predetermined tracking time interval. In the terms and conditions it may be pointed out, that such tracking and fraud indication system is being accepted to by accepting the terms for entering the website. When the customer is agreeing to the terms and conditions, this is event E.sub.0, 0125, The information made available by tracking a number of events can be analysed using behaviour classification algorithms that may comprise one or more predetermined rule sets and/or predetermined predictive models and/or at least one cross reference onto said information. The step of determining the behaviour profile also comprises combining information regarding the present interaction with said at least one website with previously recorded behaviour profiles of said customer or with previously recorded behaviour profiles of an ensemble of customers that previously have visited said at least one website or other websites monitored by said real-time behaviour classification algorithm based method, 0126, Determining the fraud risk potential may also involve comparing a set of recently tracked events with an event pattern history, i.e. a predetermined selection of previously tracked event sets and their corresponding resulting fraud risk potential, respectively, and if there are one or more positive matches, reducing or increasing the fraud risk potential by for instance multiplying with each corresponding resulting fraud risk potential or by using any other relevant mathematical algorithm]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hofmann’s statistical method by including contractual terms and activity, as disclosed by Eldon.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.

detecting the engagement activity of the contract-bound party based on an occurrence of a contract engagement event; 
classifying the contract-bound party into a behavioral class of each of the first and second sets of behavioral classes, respectively, based on the detected contractual activity; 
Eidon teaches ([0116] At a point in time t.sub.0, a potential customer 200, by clicking to agree to the terms and conditions of a commercial merchant website being surveyed by the present fraud determination and indication system, is entering into an active tracking mode of the inventive system 100 in use for said website 450, e.g. a website selling telephone cards and services. This starts the predetermined tracking time interval. In the terms and conditions it may be pointed out, that such tracking and fraud indication system is being accepted to by accepting the terms for entering the website. When the customer is agreeing to the terms and conditions, this is event E.sub.0. The time and events taking place is continually being logged by the fraud indication system according to the invention, in order to based on the given rule set to determine a time variable fraud risk potential FRP, 0117, One example is a continuous or intermittent surveying of customers entering and exiting the website, another is a continuous surveying of a potentially fraudulent customer, e.g. over a collection of different websites being serviced by the same or different fraud system providers 1100. Other time intervals may be decided upon according to client specification and fraud system performance and availabilities,

Eldon further teaches ([0118, At a point in time t.sub.1, see FIG. 4, the customer initiates a purchase in event E1 by clicking on a displayed item for sale, e.g. one hundred more SMS-messages to be downloaded at his mobile telephone number. The click at t.sub.1 and the item chosen is recorded by the system when tracking customer behaviour. The determined level of the time variable fraud risk potential FRP(t.sub.1) may be depending upon the time period t.sub.0-t.sub.1, and the type and number of item chosen, and also on the rule set being applied at that moment in time, and for that specific website, 0119, 0120, 0125, The information made available by tracking a number of events can be analysed using behaviour classification algorithms that may comprise one or more predetermined rule sets and/or predetermined predictive models and/or at least one cross reference onto said information. The step of determining the behaviour profile also comprises combining information regarding the present interaction with said at least one website with previously recorded behaviour profiles of said customer or with previously recorded behaviour profiles of an ensemble of customers that previously have visited said at least one website or other websites monitored by said real-time behaviour classification algorithm based method.                         , 0126, Determining the fraud risk potential may also involve comparing a set of recently tracked events with an event pattern history, i.e. a predetermined selection of previously tracked event sets and their corresponding resulting fraud risk potential, respectively, and if there are one or more positive matches, reducing or increasing the fraud risk potential by for instance multiplying with each corresponding resulting fraud risk potential or by using any other relevant mathematical algorithm]

determining an inequivalency score based on the classifications of the contract-bound party into the behavioral classes of each of the first and second sets of behavioral classes, wherein the inequivalency score represents a level of inequivalency between the first latent class model and the second latent class model; and 
in response to determining that the inequivalency score exceeds a predetermined threshold: 
detecting a contractual breach corresponding to a contractual conflict between the engagement activity and the contractual term; and 
performing a remedial action.

Eldon teaches ([0017, If the sum of points or fraud score exceeds a certain threshold, potential fraud is indicated and the transaction in question is not validated, 0102, Calculate Score., 0103, By having access to event pattern histories, i.e. a predetermined selection of previously tracked event sets, each indicating a corresponding probability of a fraudulent act or resulting fraud risk potential, the system 100 is provided with further information as to whether a customer is real or fraudulent. Said event pattern histories may for example be provided from one or more clients, and/or from the fraud indication service provider 1100 on the basis of events from one or more merchants websites. A series of events tracked from said new customer may match one or more of these patterns, and each such pattern being matched increases or decreases by the corresponding resulting fraud risk potential. The event pattern histories may be predetermined by an automatic process within the system defined by the client/and or service provider, or manually by the client and/or service provider, e.g. based on weekly, monthly and/or yearly experiences, 0104, In a preferred embodiment, the fraud risk potential 180 and the behaviour profile itself is time variable, i.e. they vary over time as a consequence of it being determined by analysis one or more times, e.g. substantially continually or intermittently over a given time interval. The fraud risk potential 180 may be determined continually or at least one or several predetermined moments in time, as is shown in FIG. 4, 0125, The information made available by tracking a number of events can be analysed using behaviour classification algorithms that may comprise one or more predetermined rule sets and/or predetermined predictive models and/or at least one cross reference onto said information. The step of determining the behaviour profile also comprises combining information regarding the present interaction with said at least one website with previously recorded behaviour profiles of said customer or with previously recorded behaviour profiles of an ensemble of customers that previously have visited said at least one website or other websites monitored by said real-time behaviour classification algorithm based method.                         , 0126, Determining the fraud risk potential may also involve comparing a set of recently tracked events with an event pattern history, i.e. a predetermined selection of previously tracked event sets and their corresponding resulting fraud risk potential, respectively, and if there are one or more positive matches, reducing or increasing the fraud risk potential by for instance multiplying with each corresponding resulting fraud risk potential or by using any other relevant mathematical algorithm, 

Eldon further discloses [0100, Another alternative or supplement is to use predictive modelling schemes which may provide a fraud risk potential even before the customer has performed a clearly fraudulent act. Events may be assigned different weights in the system. The rule set comprising the rule that a specific event is e.g. indicating positive fraud in all circumstances, another that a (later) event indicates no fraud at all, 0108, In the first two cases, the customer may after being identified by the system as a potentially fraudulent individual, be rejected by the website in order to hinder a charge-back. In the latter case, the merchant must perform a refund of the customer in order to prevent a charge-back]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hofmann’s statistical method by including contractual terms and activity, as disclosed by Eldon.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.



However, Hofmann and Eldon do not explicitly disclose, 
wherein the first latent class model is generated based on… respective location data of the individuals obtained through application of GPS and a geofence and obtained by way of social media check- in,
wherein the second latent class model is generated based on… respective location data of the individuals obtained through application of GPS and a geofence and obtained by way of social media check- in,

Lichman teaches (Fig. 3, item 310, 312, [0005, creates an individual model for each different user identification by applying the kernel density estimation to a subset of the filtered plurality of social networking messages for the each different user identification and generates a prob ability density function map that predicts the location behavior of the at least one individual using a mixture model based upon the individual model of the at least one individual and the population model, 0022, In one embodiment, the social networking messages may be any type of social networking messages that include spatial coordinate data and user identification data. In one embodiment, the social networking messages may be, for example, “tweets' transmitted by users that use Twitter(R). The spatial coordinate data may include Global Positioning System (GPS) coordinate data (e.g., x, y coordinates of a map or a region). In other words, the spatial coordinate data is not a discrete location (e.g., a one dimensional value that only provides a name of a restaurant or a store, a building, a landmark, and the like) typically used by other methodologies, 0023. In one embodiment, the user identification data may be used to group the social network messages based on each one of a different plurality of users or individuals. The different groups of social network messages for the different plurality of users or individuals may be used to create an individual model and predict location behavior of each individual, 0045, In one embodiment, the social networking messages may be, for example, “tweets' transmitted by users that use Twitter R. The spatial coordinate data may include GPS coordinate data (e.g., x, y coordinates of a map or a region), claim 3, 3. The method of claim 1, wherein the spatial location data comprises global positioning system (GPS) coordinates]). 

Lichman further teaches ([0026, the plurality of social networking messages may be filtered to combine a second one or more of the plurality of social networking messages that are from a user within a predefined time period (e.g., within 30 minutes,
an hour, and the like) and within a predefined distance (e.g., within 1 mile, 50 meters, and the like). For example, some social networking messages may be part of a conversation between two or more individuals. Thus, these types of social networking messages may be within a predefined time period (e.g., an hour) and within a predefined distance (e.g., 20 meters) of one another, claim 4, combining, by the processor, a second one or more of the plurality of Social networking messages that are from a user within a predefined time period and within a predefined distance]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was made to modify Hofmann’s and Eldon’s statistical method by including data from geolocation and social media, as disclosed by Lichman.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.


As per claim 2, 8, 14, Hofmann further discloses, however, Hofmann does not explicitly disclose, 
wherein the contract engagement event comprises one or more covariate variables by which the contract-bound party is classified.

Eldon teaches ([0014, 0031, In a preferred embodiment of the method according to the invention, said at least one behaviour profile is determined substantially continually and at least after each entity induced event in relation to said at least one action based system, thereby providing at least one substantially time variable continuous behaviour profile. Accordingly, a behaviour profile is provided continuously and for every stage of the entity activity on the action based system, which increases the reliability of the behaviour profile determined, 0033, Alternatively, in another embodiment of the method according to the invention said at least one behaviour profile is determined intermittently by the client after tracking said at least one entity induced event in relation to said at least one action based system, thereby providing at least one substantially time variable intermittent behaviour profile. Thereby, the fraudulent entity may be identified at predetermined points in time, 0059, A behaviour profile is determined substantially continuously, i.e. at least after each customer induced event in relation to said at least one mobile telecommunication network, by monitoring the behaviour of said customer on said at least one mobile telecommunication network and analyzing said behaviour by applying said real-time behaviour classification algorithms to said at least one customer induced event, thereby providing at least one substantially time variable continuous behaviour profile]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was made to modify Hofmann’s statistical method by including contractual terms and activity, as disclosed by Eldon.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.


As per claim 3, 9, 15, Hofmann further discloses, however, Hofmann does not explicitly disclose,
wherein classifying the contract-bound party into a behavioral class of each of the first and second sets of behavioral classes comprises: 
grouping the contract-bound party into a latent class defined with respect to a latent variable corresponding to one or more of the covariate variables; and 
determining a probability of class membership of the contract-bound party in the latent class based on the one or more covariate variables corresponding to the latent variable.

Eldon teaches ([0014, 0031, In a preferred embodiment of the method according to the invention, said at least one behaviour profile is determined substantially continually and at least after each entity induced event in relation to said at least one action based system, thereby providing at least one substantially time variable continuous behaviour profile. Accordingly, a behaviour profile is provided continuously and for every stage of the entity activity on the action based system, which increases the reliability of the behaviour profile determined, 0033, Alternatively, in another embodiment of the method according to the invention said at least one behaviour profile is determined intermittently by the client after tracking said at least one entity induced event in relation to said at least one action based system, thereby providing at least one substantially time variable intermittent behaviour profile. Thereby, the fraudulent entity may be identified at predetermined points in time, 0059, A behaviour profile is determined substantially continuously, i.e. at least after each customer induced event in relation to said at least one mobile telecommunication network, by monitoring the behaviour of said customer on said at least one mobile telecommunication network and analyzing said behaviour by applying said real-time behaviour classification algorithms to said at least one customer induced event, thereby providing at least one substantially time variable continuous behaviour profile]).
Eldon further teaches ([0103, The analysis comprises comparing recently tracked events with an event pattern history 180 while applying rule sets comprising weights to some or all events and cross references therebetween. By having access to event pattern histories, i.e. a predetermined selection of previously tracked event sets, each indicating a corresponding probability of a fraudulent act or resulting fraud risk potential, the system 100 is provided with further information as to whether a customer is real or fraudulent. Said event pattern histories may for example be provided from one or more clients, and/or from the fraud indication service provider 1100 on the basis of events from one or more merchants websites, 0105, The resulting fraud risk potential 180 is a combined value to be regarded as representing the probability of fraud. It 180 may take different forms, depending on preference of the client or provider of the website in question and the application of the system 100. In FIGS. 3 and 4, it is shown that the potential 180 is graded into several levels, presented as having ten different levels, e.g. from level 0 to level 9, indicating low fraud probability and high fraud probability, respectively, claim 6, A method according to claim 1, wherein determining a probability of user fraud is performed after each event performed by the user on said first website.
Claim 7, A method according to claim 1, wherein the method further comprises modifying at least one option available to the user on said first website based on the probability of user fraud]).          
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was made to modify Hofmann’s statistical method by including contractual terms and activity, as disclosed by Eldon.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.


Claims 4-6, 10-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (hereinafter, Hofmann, US 2004/0034652), in view of Eldon et al. (hereinafter, Eldon, US 2009/0307028), further in view of Lichman et al. (hereinafter, Lichman, US 2015/0058345), and further in view of Tran et al. (hereinafter, Tran, US 2018/0078843).

As per claim 4, 10, 16, Hofmann further discloses, however, Hofmann and Eldon and Lichman do not explicitly disclose, 
wherein the contract engagement event comprises social media activity by which the engagement activity of the contract-bound party is detected.

Tran teaches ([0835, Once the RCA membership has been paid by the user, information on the user's RCA performance is kept as part of the credit scoring process on the user and those in the user's network. Therefore, the better the performance on a membership, the better it reflects on the user and those within the user's network. A user can manage the personal information as it changes as well as monitor their loan performance and those of others in his network through news feeds, alerts, and messages available on the user's dashboard.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was made to modify Hofmann’s and Eldon’s and Lichman’s statistical method by including social activity detection, as disclosed by Tran.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.


As per claim 5, 11, 17, Hofmann further discloses, however, Hofmann and Eldon and Lachman do not explicitly disclose,
wherein the contractual conflict comprises a discrepancy between the social media activity of the contract-bound party and an expected contractual activity of the contractual term.

Tran teaches ([0836, For instance, if the user indicates in his profile that he works as the CEO of a company but recent messages in his social footprint shortly before submitting a membership application indicate that he works as a mail delivery person in the company, the data collected about him will not meet some credit scoring criteria. If the system does not determine the user to have an adequate level of credit worthiness based on the scoring expressions in the credit model, i.e. assigned a low credit score, the user may not be permitted to join the RCA. For example, the member can be rejected if basic profile information such as an email account, cannot be verified 602 If the system determines that the user has an adequate level of credit worthiness, i.e. a credit score that is above a minimum threshold level, the user is then allowed to apply for membership in the RCA]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was made to modify Hofmann’s and Eldon’s and Lichman’s statistical method by including social activity detection, as disclosed by Tran.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.


As per claim 6, 12, 18, Hofmann further discloses, however, Hofmann and Eldon and Lichman do not explicitly disclose, wherein performing the remedial action comprises:
generating an alert based on the detected contractual breach with respect to the social media activity of the contract-bound party and the contractual term.
Tran teaches ([0836, For instance, if the user indicates in his profile that he works as the CEO of a company but recent messages in his social footprint shortly before submitting a membership application indicate that he works as a mail delivery person in the company, the data collected about him will not meet some credit scoring criteria. If the system does not determine the user to have an adequate level of credit worthiness based on the scoring expressions in the credit model, i.e. assigned a low credit score, the user may not be permitted to join the RCA. For example, the member can be rejected if basic profile information such as an email account, cannot be verified 602 If the system determines that the user has an adequate level of credit worthiness, i.e. a credit score that is above a minimum threshold level, the user is then allowed to apply for membership in the RCA, 0834, In a one embodiment, the user's credit score can be negatively impacted by poor repayment performance on a loan either by the user or by someone affiliated with the user. Another embodiment supports the collection treatment of the loan if the borrower is unable to make timely payments toward the repayment of the loan or failing to meet the agreed terms and conditions. Collection treatment can include publishing the news of a user's loan default or delinquency to various social networks as well as the user's network. Failure by an individual borrower to make timely loan payments can prevent other group borrowers from being able to borrow in the future]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was made to modify Hofmann’s and Eldon’s and Lichman’s statistical method by including social activity detection, as disclosed by Tran.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mishra et al. US 2015/0058345, teaches aggregating real time geo graphically referenced ("geo-referenced') data over areas (also, more generally as “spatial extents') such as physical world geographical areas and virtually-defined areas Such as by geofences to provide users with a quick overview and suggestion of activities and events to do across an area of interest in the spatial extent. (A geofence is a virtually defined perimeter or boundary relative to (e.g., around) a physical  geographical area such as a shopping mall, park, etc. When in combination, event listings can be obtained from providers and Social data (e.g., check-in) can be obtained from Social websites such as FacebookTM and/or businesses that make check-in data available freely or under subscription)
Agrawal et al. (US Patent 6233575),
Hofmann et al. (US 2004/0034652, latent class model),
Lazaridis (US 2002/0169730, classifying objects and identifying latent classes),
Weild, David IV (US 2005/0216323, Paid-for research method, contract..), 
Wodetzki et al. (US 2018/0268506, Machine Evaluation of Contract Terms),
Canim et al. (US 2018/0101779, detecting Policy Violation), 
Eldon et al. (US 2009/0307028, IDENTIFYING POTENTIALLY FRAUDULENT CUSTOMERS IN RELATION TO ELECTRONIC CUSTOMER ACTION BASED SYSTEMS, agreement to terms [0116, 0084, 0086, Fig. 3, Behavior [0048, Statistical 0048]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681